

115 S2478 IS: End Taxpayer Subsidies for Drug Ads Act
U.S. Senate
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2478IN THE SENATE OF THE UNITED STATESMarch 1, 2018Mrs. McCaskill (for herself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to deny the deduction for advertising and promotional
			 expenses for prescription drugs.
	
 1.Short titleThis Act may be cited as the End Taxpayer Subsidies for Drug Ads Act. 2.Disallowance of deduction for advertising and promotional expenses for prescription drugs (a)In generalPart IX of subchapter B of chapter 1 of subtitle A of the Internal Revenue Code of 1986 (relating to items not deductible) is amended by adding at the end the following new section:
				
					280I.Disallowance of deduction for direct-to-consumer advertising of prescription
				drugs
						(a)In
 generalNo deduction shall be allowed under this chapter for expenses relating to direct-to-consumer advertising of prescription drugs for any taxable year.
 (b)Direct-to-Consumer advertisingFor purposes of this section, the term direct-to-consumer advertising means any dissemination, by or on behalf of a sponsor of a prescription drug product (as such term is defined in section 735(3) of the Federal Food, Drug, and Cosmetic Act), of an advertisement which—
 (1)is in regard to such prescription drug product, and (2)primarily targeted to the general public, including through—
 (A)publication in journals, magazines, other periodicals, and newspapers, (B)broadcasting through media such as radio, television, and telephone communication systems, direct mail, and billboards, and
 (C)dissemination on the Internet or through digital platforms (including social media, mobile media, web applications, digital applications, mobile applications, and electronic applications)..
			(b)Conforming
 amendmentThe table of sections for such part IX of the Internal Revenue Code of 1986 is amended by adding after the item relating to section 280H the following new item:
				Sec. 280I. Disallowance of deduction for direct-to-consumer advertising of prescription
			 drugs..
			(c)Effective
 dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act, in taxable years ending after such date.